IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 17, 2008
                                     No. 08-50045
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

SAHRA GRUBE,

                                                  Petitioner-Appellee,

v.

MARKUS GRUBE,

                                                  Respondent-Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CV-814


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       A German court’s divorce decree awarded primary custody of Petitioner
Sahra Grube’s and Respondent Markus Grube’s daughter to Petitioner. After
the child did not return to Germany following a scheduled visit with Respondent
in San Antonio, Petitioner filed a petition in the district court seeking return of
the child under the Convention on the Civil Aspects of International Child
Abduction and the International Child Abduction Remedies Act, 42 U.S.C.
§§ 11601–11611. The court granted the petition and ordered Respondent to

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-50045

return the child to Germany. The court also granted Petitioner’s unopposed
motion for an award of attorney’s fees and costs totaling $28,162.70.
      Despite failing to object to Petitioner’s motion in the district court,
Respondent appeals the order granting the motion, arguing that: (1) the district
court lacked subject matter jurisdiction over the petition; (2) Petitioner failed to
follow the district court’s local rules in filing the motion; and (3) the attorney’s
fees and costs awarded were “clearly excessive.” The first argument is patently
frivolous. As the district court noted in its October 30, 2007 order, 42 U.S.C. §
11603(a) grants “[t]he courts of the States and the United States district courts
. . . concurrent original jurisdiction of actions arising under the Convention [on
the Civil Aspects of International Child Abduction].” Respondent’s failure to
object to Petitioner’s motion in the district court precludes our consideration of
the second and third arguments. See, e.g., LeMaire v. La. Dep’t of Transp. &
Dev., 480 F.3d 383, 387 (5th Cir. 2007) (“[A]rguments not raised before the
district court are waived and cannot be raised for the first time on appeal.”). The
district court’s judgment is therefore AFFIRMED.




                                         2